 



Exhibit 10.2
Target Bonuses for Named Executive Officers under
Fisher Communications, Inc. Management Short-Term Incentive Plan

              Target Bonus as a Percentage of Name and Title   Base Salary
Colleen B. Brown
    50 %
President and Chief Executive Officer
       
 
       
S. Mae Fujita Numata (1)
    45 %
Former Senior Vice President, Chief Financial Officer and Corporate Secretary
       
 
       
Jodi A. Colligan
    25 %
Vice President Finance and Chief Accounting Officer
       
 
       
Robert I. Dunlop
    45 %
Senior Vice President
       
 
       
Joseph L. Lovejoy
    45 %
Senior Vice President and Acting Chief Financial Officer
       

 

(1)   Ms. Numata is not entitled to the target bonus due to her resignation from
her position as Senior Vice President, Chief Financial Officer and Corporate
Secretary of Fisher Communications, Inc. on April 1, 2008.

